DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-9 and 13-16 and an addition of new claims 27-34 in the reply filed on 10/20/2020 is acknowledged. 
3.	Claims 10-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.
4.	Claims 21-26 directed to nonelected invention have been canceled in the reply filed on 10/20/2020. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 9/24/2019 has been considered by the examiner. 
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
7.	Claim 1 recites “immersion a wafer,” in line 2.  It should read “immersion of a wafer.” 
8.	Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a vacuum assisted separator to spray solvent” in claim 1.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided).
15.	Regarding claim 1, Taddei teaches a semiconductor processing system (100, abstract, fig 5) comprising: an immersion station (210, fig 5) adapted for immersion of a wafer in solvent for removal of material (para 0038), and a lift-off station (320) adapted to completely remove material from the surface of the wafer (para 0044 ).  Taddei fails to teach the immersion station including a first sprayer having a plurality of nozzles positioned to spray the wafer as it is transferred out of the immersion station, and a self-cleaning assembly adapted to spray cleaning fluid on internal surfaces of the immersion station; a self-cleaning lift-off station including a) a vacuum-assisted separator adapted to spray solvent at a high pressure spray onto the wafer surface while applying suction in the vicinity of the sprayed wafer surface to capture material dislodged by the spray, and b) at least one cleaning sprayer adapted to clean internal surfaces of the lift-off station.     
Betancourt teaches a semiconductor processing system (Abstract; Fig. 1) where an immersion station (100; Col 3 Lines 63-65 and Col 5 Lines 48-52; Fig. 1), including a first sprayer (spray bar 190; Fig. 1) having a plurality of nozzles (vertical lines extending down from the horizontal line of spray bar 190 as shown in Fig 1) positioned to spray the wafer as it is transferred out of the immersion station (Col 4 Lines 11-18; Fig. 1; wherein the spray bar is positioned along the open top of the tank through which a wafer could be transferred out of the immersion station) in order to clean immersion liquid remaining on the wafer.  Therefore, it 
The present combination of Taddei and Betancourt fail to teach the self-cleaning immersion station including a self-cleaning assembly adapted to spray cleaning fluid on internal surfaces of the immersion station.  However, Jang teaches a semiconductor processing system (10; Abstract; Fig. 1) with a self-cleaning immersion station (10; Para. (0030); Fig. 1), including a self-cleaning assembly (spray nozzles 24; Fig. 1) adapted to spray cleaning fluid on internal surfaces of the immersion station (Para. (00331) in order to avoid downtime and contamination that occurs while opening the station for manual cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the self-cleaning immersion station of the present combination of Taddei and Betancourt to include a self-cleaning assembly adapted to spraying cleaning fluid on internal surfaces of the immersion station in order to avoid downtime and contamination that occurs while opening the station for manual cleaning.   
	The present combination of Taddei, Betancourt, and Jang fails to teach the self-cleaning lift-off station including a vacuum-assisted separator adapted to spray solvent at a high pressure spray onto the wafer surface while applying suction in the vicinity of the sprayed wafer surface to capture material dislodged by the spray.  However, Bertoz teaches a semiconductor processing system (Abstract; Fig. 1) with a lift-off station (as shown in Fig. 1) including a vacuum-assisted separator (vacuum nozzle 3; Fig. 1) adapted to spray solvent at a high pressure spray (fluid jet 1; Fig 1) onto the wafer surface (surface of substrate 4; Fig. 1) while applying suction in the vicinity of the sprayed wafer surface to capture material dislodged by the spray (Pg. 8, Line 29 to Pg. 9, Line 3; Fig. 1 ) in order to remove solvent and debris from the wafer surface and thereby preventing damage to the surface.  Therefore, it would have been 
	The present combination of Taddei, Betancourt, Jang, and Bertoz fails to teach the lift-off station including at least one cleaning sprayer adapted to clean internal surfaces of the lift-off station.  However, Lee teaches a semiconductor processing system (Abstract; Fig. 2) and with a self-cleaning lift-off station (wet etching apparatus 100; Fig. 2; wherein the lift-off is performed by the injector 30 which delivers a high pressure spray; Paragraphs [0024) and [00361) including at least one cleaning sprayer (injection unit 50; Fig. 2) adapted to clean internal surfaces of the lift-off station (Para. [00451) in order to avoid downtime and contamination that occurs while opening the station for manual cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the lift-off station of the present combination of Taddei, Betancourt, Jang, and Bertoz to include at least one cleaning sprayer adapted to clean internal surfaces of the lift-off station in order to avoid the downtime and contamination that occurs with opening the station up for manual cleaning.

16.	Regarding Claim 2, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches of wherein the immersion station includes an opening (top of chemical in process tank 110 as shown in Fig. 1) through which the wafer can be removed from inside the immersion station, a first sprayer comprising an elongated bar (190; Fig. 1) that is disposed proximate the opening and configured to spray downward onto the wafer (Col. 2, Lines 12-16; Fig. 1).  


18.	Regarding Claim 5, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches wherein the fan nozzles define a total spray coverage that is at least equal to a diameter of the wafer.   However, the total spray coverage is a result effective variable.  The total spray coverage affects cleaning efficiency (e.g a higher coverage may be required for effective cleaning).   Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate total spray coverage for the predictable result of effectively cleaning the wafer.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize total spray coverage such that it is at least equal to a diameter of the wafer.  See MPEP 2144.05 II. 
19.	Regarding claim 6, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches wherein the self-cleaning immersion station includes an upper housing having a door (frame 18; Para. [0031]; Fig. 1 of Jang) through which wafers are received (frame 18 is removable and wafers could be received through the opening created by the removal of frame 18 of Jang), and a solvent tank (lower half of process tank 11 and bath chamber 13 as shown in Fig. 1 of Jang) coupled to a bottom of an upper housing (upper half of process tank 11 as shown in Fig. 1 of Jang), and wherein the self-cleaning assembly includes a plurality of fan nozzles (spray nozzles 24; Fig. 1 of Jang) positioned within the solvent tank and adapted to direct wide-angle sprays (25; Fig. 10 of Jang) of cleaning fluid onto internal surfaces of the tank (Para. (0033] of Jang).
20.	Regarding claim 7, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches wherein the solvent tank has a sloped floor (drain wedges 17 of Jang; Figs. 
21.	Regarding Claim 8, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches wherein the fan nozzles have nozzle heads that point in different directions relative to one another (the nozzles 24 on arm 22a point toward the interior surfaces of the process tank wall 12 and bath chamber wall 14; Para. [0031]; Fig. 3 of Jang). 
22.	Regarding Claim 9, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee teaches wherein the at least one cleaning sprayer of the lift-off station includes an overhead sprayer (50; Fig. 2 of Lee) that has an arm (supply pipe 51; Fig. 2 of Lee) that projects inwardly toward a center of the lift-off station and a base portion (nozzle 53; Fig. 2 of Lee) at a distal end of the arm that includes a plurality of nozzles facing downward toward a floor of the lift-off station (Paras. [0027] and [0045]; Fig. 2 of Lee). 
23.	Claim 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided) and further in view of Fujiwara et al. (PG Pub U.S 2016/0086810). 
24.	Regarding claim 3, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee fails to teach wherein the one or more of the plurality of nozzles of the first sprayer are configured to independently pivot relative to the elongated bar to which the plurality of nozzles are mounted.  However, Fujiwara teaches substrate treating system wherein it is known to independently pivot nozzles (121,122) relative to the elongated bar to which they are mounted (0051) in order to enhance spray coverage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the nozzles of the sprayer of the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee to 
25.	Regarding claim 13, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee, and Fujiwara teaches wherein the at least one cleaning sprayer further comprises a pivotable sprayer with a rotating spray head, the rotating spray head covering a full 360 degrees of rotation (0051 of Fujiwara).
26.	Regarding claim 14, wherein the at least one cleaning sprayer further comprises a pivotable sprayer with dual rotating spray heads (121, 122 of Fujiwara), each rotating spray head covering a full 360 degrees of rotation.
27.	Regarding claim 15, the present combination of Taddei, Betancourt, Jang, and Bertoz, and Lee, and Fujiwara teaches each of the dual rotating spray heads (121,122) is disposed along an arm (181,182), with the arms having different lengths so as to axially offset the dual rotating spray heads (para 0074-0075 of Fujiwara) resulting in spray coverages in the form of two circles that partially overlap (figs 2-6 of Fujiwara). 
28.	Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided) and further in view of Kaneko (PG Pub U.S 2015/0064910).  
29.	Regarding claim 27, the present combination of Taddei, Batancourt, Jang, Bertoz, Lee, and Kaneko teaches further including a swivel sprayer that is pivotable and extends inwardly toward the center of the lift-off station, the swivel sprayer including a first rotating spray head that faces in a first direction and one or more spray nozzles facing in second direction (para 0090 of Kaneko).
30.	Regarding claim 30, regarding the limitation of a "wherein the first rotating spray head is located above the one or more spray nozzles," it is simply a choice of design and shape "which a person of ordinary skill in the art would have found obvious." Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the wherein the first rotating spray head is located above the one or more spray nozzles in order to achieve the predictable result of spraying fluid.  See MPEP 2144.04. 
31.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided),  and further in view of Sommer (U.S Patent 6,491,570). 
32.	Regarding claim 16, the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee fails to teach wherein the vacuum-assisted separator of the self-cleaning lift-off station includes a suction head having a Venturi body for generating suction for capturing material .   
33.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided) and Kaneko (PG Pub U.S 2015/0064910) and further in view of Fujikata (PG Pub U.S 2018/0282892).   
34.	Regarding claim 28, the present combination of Taddei, Batancourt, Jang, Bertoz, Lee, and Kaneko fails to teach wherein the first direction is an upward direction, while the second direction is a downward direction.  However, Fujikata teaches substrate treating system wherein it is known for first nozzle to be in upward direction and second nozzle to be in downward direction (para 0105) in order to avoid underspraying.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second nozzles of the present combination of Taddei, Batancourt, Jang, Bertoz, Lee, and Kaneko to be in upward and downward directions as taught by Fujikata in order to avoid overspray.      
  35.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided), Kaneko (PG Pub U.S 2015/0064910) and further in view of Kim (PG Pub U.S 2006/0112979). 
36.	Regarding claim 29, the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee and Kaneko wherein the first rotating spray head is at a distal end of a second arm that is joined to a first arm that includes the one more spray nozzles at a distal end thereof, the first and second arms being joined by a collar.  However, Kim teaches two spray arms wherein it is known to have them joined by a collar (para 0033) in order to prevent overlap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee and Kaneko to have spray arms joined by a collar in order to prevent spray overlap.  
37.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided), Sommer (U.S Patent 6,491,570) and further in view of Dobashi (PG Pub U.S 2013/0008470). 
38.	Regarding claim 31, the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee and Sommer fails to teach wherein the vacuum-assisted separator includes an arm that is pivotable relative to the lift-off station and has a dispense head at a distal end thereof, the dispense head including one or more nozzles that face downward, the suction head being spaced laterally from the arm and coupled thereto with a connector.  However, Dobashi teaches substrate treating system wherein it is known for the vacuum-assisted separator includes an arm that is pivotable relative to the lift-off station and has a dispense head at a distal end thereof, the dispense head including one or more nozzles that face downward, the suction head being spaced laterally from the arm and coupled thereto with a connector (para 0052, 0070-0071, fig 1) in order to have proper spacing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee and Sommer to wherein the vacuum-assisted separator includes an arm that is pivotable relative to the lift-off station and has a dispense head at a distal end thereof, the dispense head including one or more nozzles that face downward, the suction head being spaced laterally from the arm and coupled thereto with a connector as taught by Dobashi in order to have proper spacing.     
39.	Claim 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided), Sommer (U.S Patent 6,491,570), Dobashi (PG Pub U.S 2013/0008470) and further in view of Nishio (PG Pub U.S 2007/0200377). 

41.	Regarding claim 33, the present combination of Taddei, Batancourt, Jang, Bertoz, and Lee, Sommer, Dobashi and Nishio wherein the suction head is angled towards the dispense head and the dispense head is angled towards the suction head (0101 and 0109 of Nishio).
42.	Regarding claim 34, regarding the limitation of a " wherein the one or more nozzles of the dispense head are located above an inlet of the suction head resulting in the inlet of the suction head being closer to the wafer," it is simply a choice of design and shape "which a person of ordinary skill in the art would have found obvious." Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to wherein the one or more nozzles of the dispense head are located above an inlet of the suction head resulting in the inlet of the suction head being closer to the wafer in order to achieve the predictable result of spraying fluid toward.  See MPEP 2144.04.
Conclusion
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714